United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 20, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-51112
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SAUL LUCIO-DIAZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-02-CR-909-ALL
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Saul Lucio-Diaz appeals the sentence imposed following his

guilty plea to illegal reentry.   He argues that the district

court erred by increasing his base offense level by 16 levels

pursuant to U.S.S.G. § 2L1.2(b)(1)(A).   Lucio did not raise this

objection in the district court, and, therefore, our review is

for plain error only.   See United States v. Vasquez, 216 F.3d

456, 459 (5th Cir. 2000).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51112
                                -2-

     Section 2L1.1(b)(1)(A) provides that “[i]f the defendant

previously was deported, . . . after a conviction for a felony

that is [] a drug trafficking offense for which the sentence

imposed exceeded 13 months,” the base offense level is to be

increased by 16 levels.   U.S.S.G. § 2L1.1(b)(1)(A) (2001).

According to the presentence report, Lucio was convicted of

trafficking by possession with intent to distribute cocaine and

was sentenced to nine years’ imprisonment.   Lucio offered no

evidence rebutting the reported length of this sentence;

therefore, the presentence report bore sufficient indicia of

reliability such that it was not plainly erroneous for the

district court to apply the 16-level enhancement.   See United

States v. Huerta, 182 F.3d 361, 364 (5th Cir. 1999).

     AFFIRMED.